DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 3, 4, 6, 9, 10, 12-17, 19-21, 23, 25, 28-35, 38-40, and 42-53 are pending.
Claims 13, 21, 23, 25, 31, 38-40, and 49-53 are withdrawn from consideration as being directed to non-elected inventions or non-elected species of the elected invention.
Claims 1, 3, 4, 6, 9, 10, 12, 14-17, 19, 20, 28-30, 32-35, and 41-48 are presented for examination.
Claims 1, 3, 4, 6, 9, 10, 12, 14-17, 19, 20, 28-30, 32-35, and 41-48 are rejected.

Examiner’s Note on Claim Interpretation
Applicants claims now specify that the overall composition, meaning the objective scope of the invention which is actually being claimed, combines each of “an intermediate composition A” and “an intermediate composition B,” describing a foam composition resulting from the combination of a first composition containing an acid, polyacid salt, buffer solution of acid and its conjugate base or combinations thereof with a second composition containing any of sodium bicarbonate, potassium bicarbonate, sodium carbonate, potassium carbonate, or mixtures thereof, where either or both of the first and second compositions contain each of benzoyl peroxide, adapalene or one of its salts, a gelling agent, and a fatty phase.  As the claims encompass the overall composition formed from such a combination, language describing the separation of pre-See In re Thorpe, 777 F.2d 695, 698 (Fed. Cir. 1985) ("[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.).  Dependent Claims 3 and 4 recite language indicating that that each of the benzoyl peroxide and adapalene are to be found in the first, acidic, portion of the composition, respectively.  Claims 6 and 27 indicate that the composition is free of anionic, cationic, amphoteric, and nonionic surfactants of the alkylpolyglucoside and glucamide classes.  Claim 27 excludes the broader class of “foaming surfactants,” which applicants’ specification defines as any of the anionic, cationic, amphoteric, and nonionic surfactants of the alkylpolyglucoside and glucamide classes.  (Specification Pg. 3, L.10-16).  Claims 9, 10, 17, 28-30, and 34 further limit the concentration or identity of base to be contained in the second composition, its pH, or the physical form thereof, while Claims 12, 14-16, 32, and 33 further limit the concentration or identity of acid to be contained in the first composition, its pH, or the physical form thereof.  Claims 19, 20, and 35 recite additional components to be present in the compositions Claimed.  Claims 41 and 42 recite the presence of certain non-liquid fatty substances in certain concentrations. 

Response to Arguments
Applicant’s arguments with respect to the rejection of Claims 1, 3, 4, 6, 9, 10, 12, 14-17, 19, 20, 28-30, 32-35, and 41-43 as lacking written description support under 35 USC 112(a) have been fully considered and, in view of the amendments to and cancellation of the claims, are persuasive.  The rejection has been withdrawn. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 4, 6, 9, 10, 12, 14-17, 19, 20, 28-30, 32-35, and 41-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicants claims as currently amended introduce into Claim 1 language whereby “one or more oils” is “present at a concentration of at least 6 wt.%, relative to the weight of the intermediate composition B.”  Similar language, referring specifically to components to be found in either intermediate compositions B or A of the overall self-foaming leave-on topical compositions which, again, is the invention which applicants have claimed, can be found in dependent Claims 10, 10, 14, 15, 29, 32, and 44-46.  Utterly absent from any claim is a defining limit of how much of either “intermediate composition A” or “intermediate composition B” are to be found in the self-foaming leave-on topical compositions which are the invention which is actually claimed.  As such, it is impossible for the skilled artisan to accurately determine the metes and bounds of the compositions claimed, as there is no point of reference guiding the skilled artisan to determine how much of any component described as a portion of either 
For the purposes of compact prosecution, any self-foaming leave-on topical compositions which describe the inclusion of any of these components specifically referred to in the context of either “intermediate composition A” or “intermediate composition B,” in the continued absence of any guidance whatsoever in the claims concerning relative amounts of each of “intermediate composition A” or “intermediate composition B” to be combined to provide the actual self-foaming leave-on topical compositions which have repeatedly been claimed, will be considered sufficient to address these limitations.  See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (indicating that were the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4, 6, 9, 10, 12, 14-17, 19, 20, 28-30, 32-35, and 41-43 stand and new Claims 44-48 are rejected under 35 U.S.C. 103 as being unpatentable over Abram II (U.S. PGPub. 2007/0237724), in view of Tanaka (EP1043023), and Schwan (DE102008029357; Machine Translation provided).
Abram II describes suspension formulations that foam after release from a container.  (Abs.).  These compositions are described as containing at least one active agent sparingly soluble in water, particularly benzoyl peroxide.  [0002].  Exemplary embodiments of suitable benzoyl peroxide concentrations includable in the compositions are about 1, about 1.5, about 2, about 2.5, and about 3% of the composition, addressing the limitations of newly added Claim 43.  [0091].  Second active agents includable in the composition include retinoids such as tretinoin and the adapalene of the instant claims.  [0117].  Indeed, a particularly preferred embodiment Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989); In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985).  Abram II describes the compositions as suitably containing the active agent, an aqueous phase, thickening agent, and optionally pH-adjusting agents, wetting/dispersing agents, antioxidants, surfactants such as the silicone oil dimethicone optionally present in concentrations of between 0.2-5% by weight, sun filters, foaming agents, chelating sequestering agents or propellants.  [0085, 0136-38].  As these components are described as optional, nothing of Abram II requires the use of a propellant, addressing the negative limitations of Claims 1 and 48.  Abram II indicates that a dispersing or wetting agent may be required to properly formulate sparingly soluble actives, [0131], listing poloxamers falling outside the scope of surfactants excluded by Claim 6 as a particularly preferred embodiment of such a wetting/dispersing agent.  Abram II indicates that thickening agents are included to adjust the viscosity of the compositions.  [0142-44].  Abram II describes compositions having a pH in the range of about 3-9, overlapping and therefore rendering obvious the limitations of the instant claims.  [0157].  Abram II indicates that preservatives, emollients (agents which improve skin look and feel), humectants, or other pharmaceutically acceptable excipients known in the art may suitably be included in the foamable compositions.  [0179].  
Abram does not describe generating a gas in situ by combining an acid and gas-generating carbonate, nor are various other limitations of the instant claims recited.
Tanaka describes viscous compositions containing carbon dioxide trapped in bubbles, otherwise known as a carbon-dioxide containing foam according to instant Claim 1 characterized in that the foam is created by combining an acid, such as the instantly claimed citric acid of 18 and C16 fatty alcohol, respectively, according to instant Claims 20, 35, and newly added Claim 47.  [0050].  Tanaka describes compositions containing 1% cetyl alcohol.  See Table 12 (“cetanol”).  Tanaka indicates that the compositions when used should have a pH of between 5-8.  [0060].  Tanaka indicates that the acid component should be incorporated into the aqueous viscous composition in amounts of between 0.01-30%, and the carbonate in the carbonate-containing aqueous composition in concentrations of between about 0.01-30%, explicitly addressing the limitations of Claims 1, 9, 14, and 29.  [0062].  Because the chemical reaction used to produce the carbon dioxide gas entrapped within the viscous composition is one which depends on the acid-catalyzed liberation of carbon dioxide from the carbonate material, the examiner asserts that the viscous aqueous compositions of Tanaka containing each of the acid and carbonate materials would, by the nature of the acid and basic carbonate being present as reactants in these aqueous compositions, necessarily be acidic or basic, respectively, necessarily addressing the limitations of Claims 10 and 15.  
See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (indicating that differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
It would have been prima facie obvious to have formulated the adapalene/benzoyl peroxide foam/foamable silicone oil containing compositions of Abram II utilizing carbon dioxide as the foam-generating gas according to the manner described by the teachings of Tanaka, as Tanaka describes means of providing foaming compositions employing carbon dioxide as the foam generating gas in the context of foams useful for the treatment of acne via KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).  Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1741.  The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.”  Id. at 1742.  The teachings of Schwan reinforce this, indicating that foams may be created by the combination of distinct elements containing on one hand carbonates and the other organic acids such as citric acid with the expectation that the amounts of each of the carbonate and acid to be incorporated into the distinct compositions are a product of the foam desired as well as the relative strengths of the acid to be employed, rendering the limitations of the instant claims again apparently little more than an arrangement of old elements each predictably providing little more than what a skilled artisan would expect from such an arrangement.

Response to Arguments
Applicant's arguments filed 18 March 2021 have been fully considered.
Applicants repeat their assertion that Abram II requires its compositions be oil-free and that on this basis, Abram II cannot be applied to the instantly amended claims.
Applicants continue to tilt against this windmill by relying on an overbroad assertion of what Abram II actually teaches.  Applicants are reminded that art is art, not only for what it expressly teaches, but also for what it would reasonably suggest to the skilled artisan, including alternative or non-preferred embodiments.  Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  Here, Abram II makes plain that “[t]he foamable suspension gels are aqueous and optionally, alcohol-free and/or oil free.”  [0081](emphasis added).  To reproduce the entirety of the portion of Abram II which applicants again selectively recite, “In some embodiments, the foamable suspension gel is oil-free.  In this regard, the phrase “oil-free” as used herein refers to composition containing less than 1% by weight oil.”  [0083](emphasis added).  Abram II therefore establishes that in even the most restrictive embodiments falling within a particularly narrow interpretation of the disclosure, the compositions may contain up to 1% oil.  Confounding applicants’ assertion regarding Abrams’ omission of oil is the fact that Abram II explicitly teaches the useful inclusion of, among others, any emollients and humectants known to the artisan skilled in cosmetic formulations.  This leaves to the skilled artisan aware of the breadth of art available analogous to the foamable suspension gels described therein the option of alternative embodiments, such as by considering the fact that Abram II explicitly recites including surfactants such as dimethicone, a silicone oil, in concentrations of up to 5% by weight, as well as art which explicitly establishes the inclusion of oils which serve as, for example, emollients and/or humectants.  It is well settled that "the In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  
Contrary to applicants’ assertions, Abram II does not “focus on” oil-free compositions; Abram II merely describes such compositions as one alternative available to the skilled artisan. In contrast to that singular recitation of possible oil-free embodiments, Abram II throws open the door to the inclusion of cosmetically and dermatologically acceptable oils.  Abram II states: 
In some embodiments, the foamable suspension gel comprises preservatives, emollients, humectants, or other pharmaceutically acceptable excipients known in the art.  In addition to those enumerated above, any other dermatologically acceptable excipients commonly known to those of ordinary skill in the art as useful in topical compositions are contemplated as useful in the compositions described herein.  [0179-80].

Tanaka walks through the door left open by this explicit language of Abram II to establish that each of the oils encompassed by the instant claims were, at the time of the instant application, known by the skilled artisan as suitable to address this inclusive and permissive teaching.  See Tanaka[0040; 0050].  “When a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)).
Applicant are reminded that, even were a skilled artisan to accept applicants position that  a skilled artisan would be aware of “disadvantages” associated with incorporating oils in what are taught as alternative embodiments of the foamable compositions of Abram II, a position that the Examiner does not concede, a given course of action often has simultaneous advantages and Medichem, SA v. Rolabo, SL, 437 F.3d 1157, 1165 (Fed. Cir. 2006).
Applicants focus on the teachings of Abram II in concluding that the silence of a single reference relied upon in a three-reference obviousness rejection somehow compels a finding that the inclusion of a fatty phase as outlined in the instant claims somehow distinguishes the instant claims from the prior art is unpersuasive.  Applicants are reminded that it is not possible to establish the non-obviousness of an invention rendered obvious by the combined teachings of multiple prior art references by arguing that each of the references relied upon fails to teach the entirety of the invention which has been claimed; the absence of a single anticipatory reference is implied by both the reliance on the combined teachings of multiple references as well as the fact that the rejection being made is one of obviousness under 35 U.S.C. 103(a) rather than any of the subsections of 35 U.S.C. 102.  MPEP § 2145(IV), see In re Keller, 642 F.2d 413, 426 (C.C.P.A. 1981) (citing Application of Young, 403 F.2d 754, 757 (C.C.P.A. 1968 (indicating that "[O]ne cannot show non-obviousness by attacking references individually where ... the rejections are based on combinations of references").  As set forth above, and repeatedly over the nearly three years this application has continued to resurface on the Examiner’s docket, it is the teachings of Abram II, combined at present with those of Tanaka and Schwan, which guide the skilled artisan to the compositions claimed.  
Applicants reference to various concentrations of various components to be found in the “intermediate” components of the overall self-foaming composition which is, yet again, the actual invention which applicants claim, are unpersuasive for the reasons set forth above concerning the recurrence of the indefiniteness of the compositions claimed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 1, 3, 4, 6, 9, 10, 12, 14-17, 19, 20, 28-30, 32-35, and 41-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent 10,813,860 in view of Abram II, described in greater detail above.  The ‘860 patent claims recite foaming compositions substantially identical in limitations to those instantly claimed, but for the inclusion of adapalene in the foam composition, which Abram II indicates is commonly combined with the benzoyl peroxide of the ‘860 patent to provide enhanced treatment of, among others, acne vulgaris; Generally, it is prima facie obvious to combine two compositions, each of which is taught by the prior art to be useful for same purpose, in order to form a third composition to be used for the very same purpose.  The idea for combining them flows logically from their having been individually taught in the prior art.  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

Response to Arguments
Applicant's arguments filed 18 March 2021 have been fully considered but they are not persuasive for the reasons set forth above.

Claims 1, 3, 4, 6, 9, 10, 12, 14-17, 19, 20, 28-30, 32-35, and 41-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 10,449,175 in view of Abram II, described in greater detail above.  The ‘175 patent describes foaming compositions substantially identical in limitations to those instantly claimed, but for the inclusion of adapalene in the present foam composition, which Abram II indicates is commonly combined with the benzoyl peroxide of the ‘175 patent to provide enhanced treatment of, among others, acne vulgaris; Generally, it is prima facie obvious to combine two compositions, each of which is taught by the prior art to be useful for same purpose, in order to form a third composition to be used for the very same purpose.  The idea for combining them flows logically from their having been individually taught in the prior art.  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

Response to Arguments
Applicant's arguments filed 18 March 2021 have been fully considered but they are not persuasive for the reasons set forth above.

Conclusion
No Claims stand allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862.  The examiner can normally be reached on Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 



/SEAN M BASQUILL/Primary Examiner, Art Unit 1613